      Case 2:20-cv-00123-JTR     ECF No. 19   filed 05/25/21   PageID.558 Page 1 of 13




 1
 2
 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 4
 5                                                                 May 25, 2021
                                                                        SEAN F. MCAVOY, CLERK
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   PAULETTE M.,                                 No. 2:20-CV-00123-JTR
12
                  Plaintiff,                      ORDER GRANTING IN PART
13                                                PLAINTIFF’S MOTION FOR
14                      v.                        SUMMARY JUDGMENT AND
                                                  REMANDING FOR ADDITIONAL
15   ANDREW M. SAUL,                              PROCEEDINGS
16   COMMISSIONER OF SOCIAL
     SECURITY,
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 16, 17. Attorney Chad Hatfield represents Paulette M. (Plaintiff); Special
21
     Assistant United States Attorney Ryan Lu represents the Commissioner of Social
22
     Security (Defendant). The parties have consented to proceed before a magistrate
23
     judge. ECF No. 6. After reviewing the administrative record and the briefs filed by
24
     the parties, the Court GRANTS IN PART Plaintiff’s Motion for Summary
25
     Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 1
      Case 2:20-cv-00123-JTR      ECF No. 19     filed 05/25/21   PageID.559 Page 2 of 13




 1                                      JURISDICTION
 2          Plaintiff filed an application for Supplemental Security Income on March 7,
 3   2017, alleging disability since March 7, 2017, due to Hepatitis C, cirrhosis,
 4   depression, PTSD, anxiety, and history of incarceration. Tr. 64-65. The application
 5   was denied initially and upon reconsideration. Tr. 91-94, 98-100. Administrative
 6   Law Judge (ALJ) Mark Kim held a hearing on January 8, 2019, Tr. 30-62, and
 7   issued an unfavorable decision on March 6, 2019. Tr. 15-25. Plaintiff requested
 8   review of the ALJ’s decision by the Appeals Council. Tr. 151-53. The Appeals
 9   Council denied the request for review on January 27, 2020. Tr. 1-5. The ALJ’s
10   March 2019 decision is the final decision of the Commissioner, which is
11   appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
12   action for judicial review on March 27, 2020. ECF No. 1.
13                                STATEMENT OF FACTS
14          Plaintiff was born in 1968 and was 48 years old as of her alleged onset date.
15   Tr. 24. She has a GED and some college courses and has worked primarily in
16   telephone sales. Tr. 38, 56, 173, 272. She has a long history of substance use, and
17   contracted Hepatitis C, which progressed to cirrhosis of the liver. Tr. 51-52, 272.
18   She underwent Harvoni treatment which eliminated her active hepatitis infection,
19   but she continued to require treatment and monitoring for cirrhosis. Tr. 370, 434,
20   439.
21                                STANDARD OF REVIEW
22          The ALJ is responsible for determining credibility, resolving conflicts in
23   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
24   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
25   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
26   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
27   only if it is not supported by substantial evidence or if it is based on legal error.
28   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 2
      Case 2:20-cv-00123-JTR      ECF No. 19    filed 05/25/21   PageID.560 Page 3 of 13




 1   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 2   1098. Put another way, substantial evidence is such relevant evidence as a
 3   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 4   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 5   rational interpretation, the Court may not substitute its judgment for that of the
 6   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 7   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 8   administrative findings, or if conflicting evidence supports a finding of either
 9   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
10   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
11   supported by substantial evidence will be set aside if the proper legal standards
12   were not applied in weighing the evidence and making the decision. Brawner v.
13   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
14                      SEQUENTIAL EVALUATION PROCESS
15         The Commissioner has established a five-step sequential evaluation process
16   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
17   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the claimant
18   bears the burden of establishing a prima facie case of entitlement to disability
19   benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a claimant
20   establishes that a physical or mental impairment prevents the claimant from
21   engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant cannot
22   perform past relevant work, the ALJ proceeds to step five, and the burden shifts to
23   the Commissioner to show (1) the claimant can make an adjustment to other work;
24   and (2) the claimant can perform specific jobs that exist in the national economy.
25   Batson v. Commissioner of Social Sec. Admin., 359 F.3d 1190, 1193-1194 (2004).
26   If a claimant cannot make an adjustment to other work in the national economy,
27   the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
28                            ADMINISTRATIVE FINDINGS


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 3
       Case 2:20-cv-00123-JTR     ECF No. 19        filed 05/25/21   PageID.561 Page 4 of 13




 1         On March 6, 2019, the ALJ issued a decision finding Plaintiff was not
 2   disabled as defined in the Social Security Act. Tr. 15-25.
 3         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 4   activity since the application date. Tr. 17.
 5         At step two, the ALJ determined Plaintiff had the following severe
 6   impairments: cirrhosis of the liver, hepatitis C, major depressive disorder,
 7   generalized anxiety disorder, memory impairment of unspecified etiology,
 8   personality disorder, and polysubstance abuse disorder. Id.
 9         At step three, the ALJ found Plaintiff did not have an impairment or
10   combination of impairments that met or medically equaled the severity of one of
11   the listed impairments. Tr. 18-20.
12         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
13   she could perform a range of light work, with the following limitations:
14
           The claimant must never climb ladders or scaffolds. The claimant
15         must avoid all exposure to hazards such as dangerous, moving
16         machinery or unprotected heights. The claimant is limited to work
           tasks that are simple, routine, with a GED level of 2 or less. The
17         claimant can handle occasional work setting changes, and cannot be
18         involved in fast-paced work. The claimant can handle occasional and
           superficial interaction with the public.
19
20   Tr. 20.
21         At step four, the ALJ found Plaintiff had no past relevant work. Tr. 24.
22         At step five the ALJ found that, considering Plaintiff’s age, education, work
23   experience and residual functional capacity, there were jobs that existed in
24   significant numbers in the national economy that Plaintiff could perform,
25   specifically identifying the representative occupations of house sitter, small parts
26   assembler, and collator operator. Tr. 24-25.
27   ///
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 4
      Case 2:20-cv-00123-JTR      ECF No. 19    filed 05/25/21   PageID.562 Page 5 of 13




 1         The ALJ thus concluded Plaintiff was not under a disability within the
 2   meaning of the Social Security Act at any time from the date the application was
 3   filed through the date of the decision. Tr. 25.
 4                                          ISSUES
 5         The question presented is whether substantial evidence supports the ALJ’s
 6   decision denying benefits and, if so, whether that decision is based on proper legal
 7   standards.
 8         Plaintiff contends the Commissioner erred by (1) improperly evaluating
 9   medical opinions; (2) failing to conduct an adequate step three analysis; (3)
10   improperly rejecting Plaintiff’s subjective complaints; and (4) making inadequate
11   step five findings.
12                                      DISCUSSION
13   1.    Plaintiff’s subjective statements
14         Plaintiff contends the ALJ erred by improperly rejecting her subjective
15   complaints. ECF No. 16 at 18-20.
16          It is the province of the ALJ to make determinations regarding a claimant’s
17   subjective statements. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
18   However, the ALJ’s findings must be supported by specific, cogent reasons.
19   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once the claimant
20   produces medical evidence of an underlying medical impairment, the ALJ may not
21   discredit testimony as to the severity of an impairment merely because it is
22   unsupported by medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
23   1998). Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting
24   the claimant’s testimony must be “specific, clear and convincing.” Smolen v.
25   Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
26   (9th Cir. 1996). “General findings are insufficient: rather the ALJ must identify
27   what testimony is not credible and what evidence undermines the claimant’s
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 5
       Case 2:20-cv-00123-JTR     ECF No. 19     filed 05/25/21   PageID.563 Page 6 of 13




 1   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
 2   1993).
 3         The ALJ concluded Plaintiff’s medically determinable impairments could
 4   reasonably be expected to cause the alleged symptoms; however, Plaintiff’s
 5   statements concerning the intensity, persistence and limiting effects of those
 6   symptoms were not entirely consistent with the medical evidence and other
 7   evidence in the record. Tr. 21. The ALJ found Plaintiff’s complaints were
 8   inconsistent with her level of daily activity and her significant history of
 9   noncompliance with treatment recommendations. Tr. 21-22.
10         Plaintiff argues the ALJ overstated her activities and did not identify any
11   actual inconsistencies with her allegations, and failed to consider whether her
12   failure to comply with treatment recommendations resulted from her illness. ECF
13   No. 16 at 18-20. Defendant argues the ALJ reasonably interpreted the record in
14   finding Plaintiff’s activities to be minimally limited and that her failure to follow
15   treatment was a reasonable factor to consider in finding her reports unreliable. ECF
16   No. 17 at 5-9.
17         The Court finds the ALJ failed to offer clear and convincing reasons for
18   disregarding Plaintiff’s subjective complaints. A claimant’s daily activities may
19   support an adverse credibility finding if the claimant’s activities contradict her
20   other testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). However, the
21   ALJ failed to identify any activities that are contradictory to Plaintiff’s allegations.
22   The ALJ pointed only to Plaintiff’s general ability to care for herself and her home
23   and run minimal errands. Tr. 21. None of these activities are inconsistent with
24   Plaintiff’s allegations of fatigue and mental health limitations preventing her from
25   working a full-time job. The Ninth Circuit has repeatedly found that the ability to
26   perform these kinds of activities is not inconsistent with the inability to work:
27   ///
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 6
       Case 2:20-cv-00123-JTR      ECF No. 19    filed 05/25/21   PageID.564 Page 7 of 13




 1         We have repeatedly warned that ALJs must be especially cautious in
           concluding that daily activities are inconsistent with testimony about
 2         pain, because impairments that would unquestionably preclude work
 3         and all the pressures of a workplace environment will often be
           consistent with doing more than merely resting in bed all day.
 4
 5   Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014). The ALJ did not point to
 6   any evidence of Plaintiff engaging in activities that are “consistent with overall
 7   light work.” Tr. 21. Therefore, this does not constitute a clear and convincing basis
 8   for disregarding Plaintiff’s subjective reports.
 9         Unexplained or inadequately explained reasons for failing to seek medical
10   treatment or follow a prescribed course of treatment can cast doubt on a claimant’s
11   subjective complaints. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989); Social
12   Security Ruling (SSR) 16-3p. However, SSR 16-3p makes clear that a claimant’s
13   complaints will not be deemed unreliable on this basis “without considering
14   possible reasons he or she may not comply with treatment or seek treatment
15   consistent with the degree of his or her complaints.” SSR 16-3p. Examples of
16   possible reasons include access and affordability, the individual’s ability to
17   structure their activities to minimize symptoms, or the impairment itself interfering
18   with the individual’s understanding regarding the importance of treatment. Id. The
19   ALJ did not consider any explanation for Plaintiff’s delays in treatment or her
20   continued substance use. The record reflects Plaintiff’s reports of having multiple
21   stressors in her life that interfered with her ability to regularly get in for treatment.
22   Tr. 332, 386, 403, 413. Her discharge from substance abuse treatment also notes
23   the difficulty she faced in interrupting the cycle of addiction, and her history of
24   poor self-management skills and impulsive behaviors. Tr. 277-78. Additionally,
25   there were times that she was noted to be motivated for treatment, both due to
26   long-term impact and current symptoms. Tr. 326, 373. Because the ALJ failed to
27   ///
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 7
      Case 2:20-cv-00123-JTR      ECF No. 19    filed 05/25/21   PageID.565 Page 8 of 13




 1   consider any possible explanations for Plaintiff’s delays in treatment, this does not
 2   constitute a sufficient basis for disregarding her allegations.
 3         On remand, the ALJ will reconsider Plaintiff’s subjective reports.
 4   2.    Medical opinions
 5         Plaintiff argues the ALJ erred in evaluating the medical opinion evidence.
 6   ECF No. 16 at 10-16. She argues the ALJ improperly rejected the opinions from
 7   consultative examiner John Arnold, PhD, and treating provider Rebecca Steiner,
 8   ARNP, and failed to discuss a second opinion from Ms. Steiner. Id.
 9         When a treating or examining physician’s opinion is contradicted by another
10   physician, the ALJ must offer “specific and legitimate” reasons to reject the
11   opinion. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); Lester v. Chater,
12   81 F.3d 821, 830-31 (9th Cir. 1995). The specific and legitimate standard can be
13   met by the ALJ setting out a detailed and thorough summary of the facts and
14   conflicting clinical evidence, stating their interpretation thereof, and making
15   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
16         An ALJ may discount the opinion of an “other source,” such as a nurse
17   practitioner, if they provide “reasons germane to each witness for doing so.”
18   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
19         a.     Dr. Arnold
20         Plaintiff attended a consultative psychological exam for Washington state
21   Department of Social and Health Services in April 2016. Tr. 272-75. Dr. Arnold
22   administered a clinical interview and mental status exam, and diagnosed Plaintiff
23   with antisocial personality disorder, opioid use disorder in self-reported early
24   remission, unspecified depressive disorder, unspecified anxiety disorder with
25   PTSD features, and rule out somatic symptom disorder and borderline intellectual
26   functioning. Tr. 273. He opined she was overall markedly impaired and had
27   multiple moderate and marked limitations in specific areas of work-related
28   functioning. Tr. 273-74.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 8
      Case 2:20-cv-00123-JTR        ECF No. 19   filed 05/25/21   PageID.566 Page 9 of 13




 1          The ALJ gave this opinion very little weight, noting Dr. Arnold provided
 2   very little narrative rationale in support of the significant limitations assigned, and
 3   found the opinion was not consistent with Dr. Arnold’s own evaluation or
 4   Plaintiff’s daily activities. Tr. 22.
 5          Plaintiff argues the ALJ was incorrect, as the clinical interview documented
 6   symptoms and mental status results supportive of the opinion. ECF No. 16 at 11.
 7   Plaintiff further asserts the ALJ did not offer any examples of Plaintiff’s abilities
 8   that contradicted Dr. Arnold’s opinion, and notes Plaintiff regularly showed
 9   difficulty communicating and concentrating. Id. at 11-12. Defendant argues the
10   ALJ reasonably found the opinion inconsistent with the largely normal findings on
11   exam and appropriately noted that Dr. Arnold provided little narrative rationale to
12   justify the limits in light of the largely normal findings. ECF No. 17 at 11-12.
13   Defendant further asserts the ALJ reasonably found a conflict between the opinion
14   and Plaintiff’s demonstrated activities, and notes that Plaintiff’s alternative
15   interpretation does not indicate the ALJ’s interpretation was incorrect. Id. at 12-13.
16          The Court finds the ALJ did not err. The amount of explanation a source
17   provides in support of their opinion is a specific and legitimate factor for an ALJ to
18   consider. 20 C.F.R. § 416.927(c)(3). The ALJ reasonably interpreted Dr. Arnold’s
19   opinion as lacking in explanation for the marked limitations imposed. This
20   interpretation is further supported by Dr. Eisenhauer’s review of Dr. Arnold,
21   wherein she noted the functional limits were not supported by the results of the
22   exam. Tr. 259-60.
23          However, as this claim is being remanded for further proceedings, the ALJ
24   shall reconsider the medical evidence in completing the five-step analysis.
25          b.     Rebecca Steiner, ARNP
26          Plaintiff’s treating nurse practitioner, Rebecca Steiner, completed two
27   statements regarding Plaintiff’s disability status. In March 2018 she filled out a
28   DSHS form, stating Plaintiff’s conditions included cirrhosis, chronic migraines,


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 9
      Case 2:20-cv-00123-JTR     ECF No. 19    filed 05/25/21   PageID.567 Page 10 of 13




 1   and memory impairment, causing mostly moderate limitations, and severe
 2   impairment in communicating due to her memory impairment. Tr. 424-25. She
 3   opined Plaintiff was unable to meet the demands of sedentary work. Tr. 426.
 4         In December 2018, Ms. Steiner completed a second statement in which she
 5   noted the same diagnoses, along with mood disorder, heart murmur, and tobacco
 6   dependence. Tr. 440. She opined Plaintiff needed to lie down for 1-2 hours daily
 7   due to fatigue and headaches, and that full-time work would cause her to
 8   deteriorate due to her need for frequent rests to maintain baseline health. Tr. 440-
 9   41. Ms. Steiner further stated Plaintiff would be likely to miss four or more days of
10   work per month, was severely limited and unable to perform even sedentary work,
11   and would likely be off-task 30% of the time. Tr. 441-42. She stated her answers
12   were based on conversations with Plaintiff, physical exam, and the existing
13   medical record. Tr. 442.
14         The ALJ addressed the March 2018 statement and assigned it very little
15   weight, finding it unsupported and inconsistent with the available evidence and
16   noting Ms. Steiner offered no significant explanation. Tr. 23. The ALJ did not
17   address the December 2018 opinion. Tr. 22-24.
18         Plaintiff argues the record demonstrates objective findings in Ms. Steiner’s
19   treatment records that support the assessed limitations. ECF No. 16 at 13-15. She
20   further asserts the ALJ erred by failing to address the later opinion, as it was
21   probative of Plaintiff’s disability. Id. at 15-16. Defendant argues the ALJ
22   reasonably found the first opinion inconsistent with available evidence and lacking
23   in explanation, arguing the exam notes showed few abnormalities that would
24   justify a total preclusion of even sedentary work. ECF No. 17 at 13-15. Defendant
25   further asserts any error in not discussing the second opinion was harmless, as the
26   opinions were largely identical, and thus the same reasons the ALJ offered for
27   rejecting the March opinion applied to the December opinion. Id. at 15-16.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 10
      Case 2:20-cv-00123-JTR     ECF No. 19    filed 05/25/21   PageID.568 Page 11 of 13




 1         As this claim is being remanded for further proceedings, the ALJ shall
 2   reconsider all medical opinion evidence in completing the five-step process.
 3   3.    Step three
 4         Plaintiff argues the ALJ erred in failing to find Plaintiff’s conditions, singly
 5   or in combination, met or medically equaled a listed impairment, specifically
 6   identifying Listing 5.05 for chronic liver disease and Listing 11.02 for epilepsy
 7   (regarding migraines). ECF No. 16 at 16-18.
 8         At step three of the sequential evaluation process, the ALJ considers whether
 9   one or more of the claimant’s impairments meets or equals an impairment listed in
10   Appendix 1 to Subpart P of the regulations. 20 C.F.R. § 416.920(a)(4)(iii). Each
11   Listing sets forth the “symptoms, signs, and laboratory findings” which must be
12   established for a claimant’s impairment to meet the Listing. Tackett v. Apfel, 180
13   F.3d 1094, 1099 (9th Cir. 1999). If a claimant’s condition meets or equals a
14   Listing, the claimant is considered disabled without further inquiry. 20 C.F.R. §
15   416.920(d).
16         Listing 5.05 for chronic liver disease requires a showing of one of seven
17   different specific sets of findings. 20 C.F.R. Part 404, Subpart P, Appendix 1,
18   §5.05. Listing 11.02 requires a showing of seizures occurring at a certain
19   frequency, despite treatment. Id. at §11.02. The ALJ found Plaintiff’s conditions
20   did not manifest the signs, symptoms, and findings required to meet or equal
21   Listing 5.05, and noted no treating or examining physician had recorded such
22   findings. Tr. 19. He did not discuss listing 11.02, but at step two found Plaintiff’s
23   migraines to be nonsevere. Tr. 18.
24         Plaintiff has advanced no argument as to how her conditions meet or equal
25   any of the detailed requirements of either of these listings. ECF No. 16 at 16-18.
26   The burden of proof is on the claimant to establish her condition meets or equals
27   any of the impairments in the Listings. See Tackett, 180 F.3d at 1098. Therefore,
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 11
      Case 2:20-cv-00123-JTR     ECF No. 19    filed 05/25/21   PageID.569 Page 12 of 13




 1   the Court finds no error. However, on remand, the ALJ will reconsider each of the
 2   steps in the five-step sequential evaluation process.
 3   4.    Step five
 4         Plaintiff argues that the ALJ erred in his step five determination because the
 5   testimony of the vocational expert was premised on an incomplete hypothetical
 6   stemming from an inaccurate residual functional capacity determination. ECF No.
 7   16 at 20-21. Considering the case is being remanded for the ALJ to properly
 8   address Plaintiff’s subjective symptom testimony and the medical opinion
 9   evidence, the ALJ will be required to make a new step five determination and call
10   upon a vocational expert to provide testimony.
11                                     CONCLUSION
12         Plaintiff argues the decision should be reversed and remanded for the
13   payment of benefits. The Court has the discretion to remand the case for additional
14   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
15   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
16   further administrative proceedings would serve no useful purpose. Id. Remand is
17   appropriate when additional administrative proceedings could remedy defects.
18   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
19   finds that further development is necessary for a proper determination.
20         The ALJ’s decision is not supported by substantial evidence. On remand, the
21   ALJ shall reevaluate Plaintiff’s subjective complaints and the medical evidence of
22   record, making findings on each of the five steps of the sequential evaluation
23   process, obtain supplemental testimony from a vocational expert as needed, and
24   take into consideration any other evidence or testimony relevant to Plaintiff’s
25   disability claim.
26         Accordingly, IT IS ORDERED:
27         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
28   GRANTED IN PART.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 12
      Case 2:20-cv-00123-JTR     ECF No. 19    filed 05/25/21   PageID.570 Page 13 of 13




 1         2.     Defendant’s Motion for Summary Judgment, ECF No. 17, is
 2   DENIED.
 3         3.     The matter is REMANDED to the Commissioner for additional
 4   proceedings consistent with this Order.
 5         4.     An application for attorney fees may be filed by separate motion.
 6         The District Court Executive is directed to file this Order and provide a copy
 7   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 8   the file shall be CLOSED.
 9         IT IS SO ORDERED.
10         DATED May 25, 2021.
11
12                               _____________________________________
                                           JOHN T. RODGERS
13                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 13
